                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

LEWIS COSBY,                                 )
ERIC MONTAGUE, and                           )
MARTIN ZIESMAN, as Co-Trustee for the        )
Carolyn K. Ziesman Revocable Trust,          )
on behalf of themselves and                  )
all others similarly situated,               )
                                             )
             Plaintiffs,                     )
                                             )
v.                                           )     No.:   3:16-CV-121-TAV-DCP
                                             )
KPMG, LLP,                                   )
                                             )
             Defendant.                      )


                     MEMORANDUM OPINION AND ORDER

      This action is before the Court on KPMG LLP’s Partial Motion to Dismiss the Third

Amended Complaint [Doc. 180]. Defendant argues that Count Two of the Third Amended

Complaint must be dismissed, in accordance with a prior order dismissing the claim.

Additionally, defendant argues Count Three of the Third Amended Complaint must be

dismissed pursuant to Rule 12(b)(6) because it is barred by the statute of repose and the

named plaintiff does not have standing. For the reasons that follow, defendant’s motion is

GRANTED in part and DENIED in part.

I.    Background

      In August 2018, this Court ruled on defendant’s motion to dismiss the Second

Amended Complaint and dismissed Count Two [Doc. 76]. On March 1, 2019, plaintiffs

filed a motion to substitute the class representatives [Doc. 101]. Defendant did not have




Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 1 of 15 PageID #:
                                  20732
an objection to the substitution if plaintiffs filed an amended complaint reflecting the

change and two other conditions were met [Sealed Doc. 115]. Plaintiffs replied, addressing

the other matters, but taking no position on defendant’s condition that they file an amended

complaint [Doc. 147]. United States Magistrate Judge Debra C. Poplin granted the motion,

ordering plaintiffs to file an amended complaint as their operative pleading [Doc. 167].

Plaintiffs filed the Third Amended Complaint [Doc. 174]. Defendant then filed the present

motion to dismiss [Doc. 180] and a motion to stay the case pending decision on the motion

to dismiss [Doc. 187]. This Court denied the motion to stay since the case was already

stayed pending its ruling on class certification and ordered the parties to complete briefing

the motion [Doc. 201]. Plaintiffs responded [Doc. 202] and defendant replied [Doc. 204].

The matter is now ripe for the Court’s review.

II.    Standard of Review

       Defendant brings its motion pursuant to Federal Rule of Civil Procedure 12(b)(6).

As a preliminary matter, Rule 8(a)(2) sets out a liberal pleading standard. Smith v. City of

Salem, 378 F.3d 566, 576 n.1 (6th Cir. 2004). Thus, pleadings in federal court need only

contain “‘a short and plain statement of the claim showing that the pleader is entitled to

relief,’ in order to ‘give the [opposing party] fair notice of what the . . . claim is and the

grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Detailed factual allegations are not

required, but a party’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’




                                              2


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 2 of 15 PageID #:
                                  20733
requires more than labels and conclusions.” Id. (alterations in original). “[A] formulaic

recitation of the elements of a cause of action will not do,” nor will “an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 555, 557).

       In deciding a Rule 12(b)(6) motion, the court must determine whether the complaint

contains “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570; accord Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). This

assumption of factual veracity, however, does not extend to bare assertions of legal

conclusions, Iqbal, 556 U.S. at 679, nor is the Court “bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. Determining whether a complaint states a plausible claim

for relief is ultimately “a context-specific task that requires [the Court] to draw on its

judicial experience and common sense.” Id. at 679. In conducting this inquiry, the Court

“must construe the complaint in a light most favorable to plaintiff[ ], accept all well-pled

factual allegations as true, and determine whether plaintiff[ ] undoubtedly can prove no set

of facts in support of those allegations that would entitle [her] to relief.” Bishop v. Lucent

Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008) (citing Harbin-Bey v. Rutter, 420 F.3d 571,

575 (6th Cir. 2005)).




                                              3


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 3 of 15 PageID #:
                                  20734
III.   Analysis

       Defendant moves to dismiss Counts Two and Three as having been previously

decided by this Court and failing to state a claim, respectively. First, defendant moves to

dismiss Count Two, the “scheme liability” claim under Section 10(b) and subparts (a) and

(c) of Rule 10b-5. This Court already dismissed this count for failure to state a claim upon

which relief may be granted when ruling on the motion to dismiss the Second Amended

Complaint [Doc. 76 p. 20–25]. Plaintiffs then reasserted the claim in the Third Amended

Complaint [Doc. 273 ¶¶ 273–280]. However, plaintiffs did not need to replead the claim

to preserve the right to appeal its previous dismissal. Hayward v. Cleveland Clinic Found.,

759 F.3d 601, 617 (6th Cir. 2014). Plaintiffs’ response [Doc. 202] did not object or address

defendant’s arguments regarding this claim.         Accordingly, defendant’s motion is

GRANTED in part, and Count Two is DISMISSED.

       Second, defendant argues the Section 11 claim, Count Three, must be dismissed

pursuant to Rule 12(b)(6) for failure to state a claim, since named plaintiff Martin

Ziesman’s (“Ziesman”) Section 11 claim is barred by the statute of repose and he lacks

standing.

       Section 11 claims have a three-year statute of repose which begins to run upon the

date on which the security is bona fide offered to the public. 15 U.S.C. § 77m. Ziesman

purchased Series C preferred stock on June 4, 2014 [Doc. 101-2 p. 3] and seeks to bring a

Section 11 claim on behalf of “[a]ll those who purchased Miller Energy preferred shares

pursuant to or traceable to the Offering Documents” [Doc. 174 ¶ 33]. The parties agree

                                             4


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 4 of 15 PageID #:
                                  20735
that under the SEC rules, the relevant consideration is the effective date of an offering

document, whether a registration statement or prospectus supplement, for which an auditor

is required to provide consent under the Securities Act [Doc. 181 p. 9; Doc. 202 p. 26].

The first relevant date is when the original registration was declared effective. To become

effective, the filing must include audited financial statements and an auditor’s report with

consent of the auditor. 17 C.F.R. § 230.430B(f)(2). At this point, the securities are

considered bona fide offered to the public. Id. However, when a prospectus supplement

contains “new audited financial statements or other financial information as to which the

accountant is an expert and for which a new consent is required,” the effective date is then

considered the date in which the prospectus is deemed part of and included in the

registration statement. Id. § 230.430B(f)(5)(i). Under subsections (f)(2) and (f)(5) then,

the effective date is tied to the date at which a filing includes an audit report accompanied

by the auditor’s consent.

       Defendant argues the subsection (f)(5) exception for prospectus supplements does

not apply [Doc. 181 p. 9]. Defendant states that the Series C preferred stock was issued

pursuant to a registration statement dated September 6, 2012 which became effective on

September 18, 2012 [Doc. 174 ¶ 188]. The prospectus supplements dated February 13,

2013, May 7, 2013, and June 27, 2013, were for offerings of Series C preferred stock, and

subsequent prospectus supplements were for Series D preferred stock [Id. ¶ 285]. Plaintiffs

also include a chart that identifies which of defendant’s reports were incorporated into the

registration statement which indicates the Series C prospectus supplements did not

                                             5


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 5 of 15 PageID #:
                                  20736
incorporate new audited financial statements beyond those included in the registration

statement [Id. ¶ 188]. Defendant states this chart indicates the prospectus supplements “did

not incorporate any new financial statements audited by KPMG” and that consequently,

the “Series C preferred stock was bona fide offered as of September 18, 2012, the date the

registration statement became effective” [Doc. 181 p. 10]. Since the three-year statute of

repose then ran on September 18, 2015, and the initial complaint was not filed until

March 14, 2016, defendant avers that the Section 11 claim based on the Series C preferred

stock is time-barred.

       Plaintiffs respond, arguing that the determination of which date applies “depends on

the identity of the defendant and the circumstances, involving several overlapping

regulations, two of which govern claims against auditors” [Doc. 202 p. 26]. 1 Plaintiffs

argue that one of the two regulations that could govern here is the series of regulations

described above, regarding subsections (f)(2) and (f)(5) [Id.]. However, plaintiffs also

contend that Rule 430B(f)(3) applies, and therefore argue that the relevant date for a


       1
            Plaintiffs additionally argue that this Court already determined that the claims were not
barred by the statute of repose in holding that because plaintiffs alleged that the series D prospectus
statements incorporated new audited financial statements, the statute of repose did not bar the
Section 11 claim [Doc. 202 p. 28]. However, the parties at that time did not make a distinction
between the repose period for the Series C and Series D preferred stock, instead discussing the
Section 11 claim in its entirety. The Court therefore did not rule on this issue specifically to hold
that it still applies as to the new plaintiffs. Additionally, with the filing of the Third Amended
Complaint, which plaintiffs did not object to upon defendant’s request of its filing, defendant was
entitled to file a new motion to dismiss and files this motion accordingly. The Court notes that the
circumstances have changed between the named plaintiffs for the class between the Second and
Third Amended Complaints. Defendant did not previously treat the Series C and Series D shares
as creating two distinct claims with different statutes of repose. However, at that time, Martin
Weakley (“Weakley”) had purchased both Series C and Series D. Here, where Zeizman only
bought one of the securities, the arguments are necessarily more specific.
                                                     6


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 6 of 15 PageID #:
                                  20737
registration statement is the date of any subsequent annual Form 10-K so long as any shares

remain unsold under the registration statement [Id. p. 27]. Rule 430B(f)(3) provides, in

relevant part, that:

       If a registration statement is . . . deemed to include, through incorporation by
       reference or otherwise, a report or opinion of any person . . . whose consent
       would be required under section 7 of the Act, . . . then for purposes of this
       section and for liability purposes under section 11 of the Act, the part of the
       registration statement for which liability against such person is asserted shall
       be considered as having become effective . . . as of the time the report or
       opinion is deemed to be a part of the registration statement.

Id. § 230.430B(f)(3).

       The registration statement was filed on Form S-3 [Doc. 174 ¶ 284]. Item 12 of

Form S-3 requires the incorporation by reference of all periodic and current reports filed

under the Exchange Act prior to the termination of the offering. Accordingly, on Miller

Energy’s Form S-3, in a section entitled “information incorporated by reference,” it states

       [e]ach document or report subsequently filed by us pursuant to Section 13(a),
       13(c), 14 or 15(d) of the Securities Exchange Act of 1934 after the date
       hereof and prior to the termination of the offering of the securities shall be
       deemed to be incorporated by reference into this prospectus and to be a part
       of this prospectus from the date of filing of such document

[Doc. 203-1 p. 25]. The Form 10-K, used for annual reports pursuant to Section 13 or

15(d) of the Securities Exchange Act, qualifies as one of such documents incorporated by

reference into the Form S-3 registration statement. Rule 439(a) and Item 601 of Regulation

S-K require the consent of experts to be filed with a Form 10-K in this circumstance. Id.

§§ 229.601, 230.439. When Miller Energy filed its next Form 10-K on July 15, 2013,



                                              7


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 7 of 15 PageID #:
                                  20738
defendant filed consent to incorporation by reference of its audit report, also dated July 15,

2013, into the Form S-3 registration statement [Doc. 203-3].

       In Item 17 of the registration statement, in a section entitled “undertakings,” it states

that Miller Energy

       undertakes that, for purposes of determining any liability under the Securities
       Act of 1933, each filing of the registrant’s annual report [here, the 10-K]. . .
       that is incorporated by reference in the registration statement shall be deemed
       to be a new registration statement relating to the securities offered therein,
       and the offering of such securities at that time shall be deemed to be the initial
       bona fide offering thereof

[Id. p. 34]. Accordingly, plaintiffs argue that defendant filed its consent to incorporate the

new audit report into the Form 10-K, the Form 10-K was incorporated into the registration

statement, and under Item 17 of Form S-3 and § 430B(f)(3), the relevant date is therefore

the filing of the Form 10-K, on July 13, 2015, which is within the three-year statute of

repose.

       Defendant replies [Doc. 204] that plaintiffs’ reliance on Rule 430B(f)(3) is

misplaced, and that nothing in that subsection contradicts or supplants the standards set

forth in subsections (f)(2) and (f)(5).      Defendant additionally argues that plaintiffs’

argument would render (f)(5) meaningless, plaintiffs’ theory contradicts (f)(5) and their

own complaint, and that the theory is contrary to the express terms and purpose of the

statute. However, defendant does not further elaborate on the contradiction or how

plaintiffs’ interpretation is incorrect. On the basis of the text of the regulations and the




                                               8


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 8 of 15 PageID #:
                                  20739
pleadings and exhibits or documents referenced therein,2 plaintiffs’ theory is plausible and

states a claim upon which relief may be granted: the documents are incorporated into each

other, defendant filed its consent as required under the Act, and accordingly the part of the

registration statement for which liability is asserted shall be considered as having become

effective as of the time of the report or opinion is deemed to be part of the registration

statement. Defendant has not demonstrated a flaw in plaintiffs’ logic or why (f)(3), read

plainly, does not apply in this manner. Accordingly, defendant has not sufficiently argued

its position at this time to warrant dismissal of the class.

       While neither the Court nor the parties could find caselaw addressing potential

application of (f)(3) in this manner, the Securities Law Handbook discusses this matter.

1 Harold S. Bloomenthal & Samuel Wolff, Securities Law Handbook § 6:47. Section 11

effective date as to accountants and other experts (2020). There, the authors follow a

similar logic. Discussing the first of plaintiffs’ two potential theories, the authors discuss

how under (f)(2) and (f)(5), the effective date is tied to an audit report filed with consent.

Id.   The authors then discuss the second theory, specific to Form S-3 registration

statements. They state the Form 10-K has to include audited financial statements and that

under normal circumstances, it need not include the auditor’s consent. Id. However, if it




       2
          “When a court is presented with a Rule 12(b)(6) motion, it may consider the Complaint
and any exhibits attached thereto, public records, items appearing in the record of the case and
exhibits attached to defendant's motion to dismiss so long as they are referred to in the Complaint
and are central to the claims contained therein.” Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d
426, 430 (6th Cir. 2008)
                                                  9


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 9 of 15 PageID #:
                                  20740
 is being incorporated by reference as a result of the S-3 registration statement, it must

 include consent. Id. The authors state that

        [a]ccordingly, at least when the auditor’s opinion . . . is included in the Form
        10-K, as in the case of the auditor it has to be, and is incorporated by
        reference into a previously filed Form S-3, under Item 512(b) of Regulation
        S-K, the registration statement would be deemed effective as of the filing of
        the Form 10-K. . . . We assume that Rule 430B(f)(3) is intended to deal with
        this situation. . . . The auditor would . . . have potential Section 11 liability
        that took into account the situation at the date the financial statements were
        incorporated by reference in the Form 10-K.

 Id.

        In light of the application of the plain text of the statute and secondary support for

 plaintiffs’ theory, the Court finds that this issue weighs in plaintiffs’ favor. Defendant

 argue that plaintiffs’ chart in their complaint does not indicate the incorporation of later

 audit reports, and that this interpretation contradicts their complaint. However, the Court

 finds that this argument places form over substance.            Plaintiffs’ chart cannot be

 determinative in light of the text of the regulations and exhibits presented to the Court,

 particularly when interpretation of the chart is so unclear. The chart does not mention the

 Form 10-K filings and only mentions prospectus supplements. Additionally, the chart

 columns indicate a progression over time, with documents being added as incorporated in

 future cells. Therefore, the failure to include that the July 15, 2013 report was incorporated

 in the September 6, 2012 registration statement may more accurately depict that it was not

 incorporated at the time of filing, as it had not yet been created, not that it was never

 incorporated at all.   Dismissal of an entire class should not depend on ambiguous


                                               10


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 10 of 15 PageID #:
                                  20741
 interpretation of such a self-made chart alone when the regulatory text and exhibits provide

 an otherwise stronger conclusion.

        The Court therefore finds that, construing the complaint in a light most favorable to

 plaintiffs, plaintiffs have alleged “enough facts to state a claim to relief that is plausible on

 its face.” Twombly, 550 U.S. at 570. Defendant’s motion is therefore DENIED in part

 regarding the statute of repose.

        At the end of the statute of repose section, defendant argues that none of the

 plaintiffs purchased the Series D preferred stock, and that plaintiffs have “effectively

 abandoned their claim on behalf of purchasers of the Series D preferred stock, and therefore

 the claim should be dismissed” [Doc. 181 p. 12]. Defendant cites cases framing this as a

 standing issue. However, the Court notes that standing in this situation is a much more

 complicated issue and that courts widely disagree about standing to represent a security

 other than the one plaintiff purchased.3 Plaintiffs have stated a claim as to Ziesman’s

 standing, as discussed below, and defendant has not adequately prepared the Court to rule

 on the merits of standing regarding the Series D securities. While defendant cites cases

 stating that a named plaintiff who lacks standing cannot sue merely because there is

 someone in the class who does have standing, defendant fails to argue or offer authority



        3
            The Court notes that plaintiffs include a lengthy footnote providing caselaw for their
 position that Ziesman need not have purchased Series D stock to represent the class members who
 had [Doc. 202 p. 25]. Defendant did not present caselaw on this matter in this motion, but the
 Court recognizes that the parties disputed standing during the class certification hearing and
 informed the Magistrate Judge that there is a circuit split on the issue. The Report and
 Recommendation notes this dispute and briefly reviews the issue, deferring a decision on the merits
 as more appropriate for dispositive motion practice [Doc. 172 p. 74].
                                                 11


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 11 of 15 PageID #:
                                  20742
 why Ziesman specifically does not have standing as to Series D and fails to dispute or

 distinguish plaintiffs’ presented cases in its reply. This Court’s Local Rules require that

 requests for relief include “a concise statement of the factual and legal grounds which

 justify the ruling sought from the Court.” E.D.TN. LR 7.1(b). “It is not sufficient for a

 party to mention a possible argument in [a] skeletal way, leaving the court to put flesh on

 its bones.” El-Moussa v. Holder, 569 F.3d 250, 257 (6th Cir. 2009). Since defendant did

 not sufficiently present the issue for the Court’s review, defendant’s motion is DENIED

 in part regarding standing for Series D claims.

        Finally, defendant moves to dismiss the Section 11 claim pursuant to Rule 12(b)(6)

 because Ziesman lacks standing to represent the class on behalf of [a]ll those who

 purchased Miller Energy preferred shares pursuant to or traceable to the Offering

 Documents” [Doc. 174 p. 13]. Defendant states that Ziesman made a single purchase of

 1,000 Series C shares on June 4, 2014 in the after-market [Doc. 181 p. 13]. Defendant

 additionally notes that Ziesman admitted in a deposition he could not identify which

 offering his shares came from, and therefore could not trace them to the offerings at issue,

 as required to fit the class definition [Id.]. However, defendant’s reliance upon matters

 outside the pleadings is inappropriate at this stage. Fed. R. Civ. P. 12(d); Berry v. U. Sch.

 of Nashville, 3:19-CV-00830, 2020 WL 3268732, at *2 (M.D. Tenn. June 17, 2020) (“As

 a general rule, matters outside the pleadings may not be considered in ruling on a motion




                                              12


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 12 of 15 PageID #:
                                  20743
 to dismiss under [Rule] 12(b)(6) unless the motion is converted to one for summary

 judgment under Rule 56.”).4

        Defendant also states that in filing the Third Amended Complaint, plaintiffs

 removed a paragraph which defeats stating a claim as to standing. Defendant concedes

 that an allegation that plaintiff purchased shares “on or traceable to” the offerings at issue

 is sufficient at the motion to dismiss stage, based on this Court’s ruling in Gaynor v. Miller,

 et al., 273 F. Supp. 3d 848, 861 (E.D. Tenn. 2017) [Doc. 181 p. 14 n.5]. In the Second

 Amended Complaint, plaintiffs alleged that Weakley purchased his shares “on or traceable

 to” the offerings at issue [Doc. 59 ¶ 16]. In the Third Amended Complaint, plaintiffs do

 not make the same allegation in the parallel paragraph [Doc. 174 ¶ 16]. Defendant states

 that the deletion of this phrase “makes clear that the only plaintiff who purchased preferred

 stock,” Ziesman, does not have standing, and that Count Three, the Section 11 claim,

 should be dismissed in its entirety [Doc. 181 p. 14–15].

        Plaintiffs argue that they did appropriately allege traceability later in the complaint

 by stating “[i]n each of the six offerings alleged in Counts III below, plaintiffs and members

 of the Section 11 Class acquired securities in or traceable to the Shelf Registration


        4
           Under rule 12(d), it is within the Court’s discretion whether to convert a motion to dismiss
 into a motion for summary judgment. Neither party invoked Rule 12(d) or requested conversion
 in this case. The Sixth Circuit permits sua sponte conversion of a Rule 12(b)(6) motion into a
 Rule 56 motion but notes that conversion “should be exercised with great caution and attention to
 the parties' procedural rights.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 487 (6th
 Cir.2009). Accordingly, the Court must “afford the party against whom sua sponte summary
 judgment is to be entered ten-days notice and an adequate opportunity to respond.” Id. The Court
 here declines to sua sponte convert the motion to dismiss into a motion for summary judgment and
 in so doing, will later provide the parties an opportunity to present all pertinent material at a
 subsequent stage of these proceedings if the parties file motions pursuant to Rule 56.
                                                    13


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 13 of 15 PageID #:
                                  20744
 Statement” [Doc. 174 ¶ 313]. They state the language was removed from paragraph 16,

 but “this was only because it was superfluous of identical existing language that appears

 later in the substantive section of the complaint addressing the Section 11 claim” [Doc. 202

 p. 25]. Defendant argue this language later in the complaint is insufficient, and that “[t]he

 allegation that unidentified plaintiffs in the proposed class acquired shares in or traceable

 to the offerings does not bear on whether Mr. Ziesman can trace his shares” [Doc. 204

 p. 14]. Defendant then provides the Court with deposition testimony that they claim proves

 he cannot trace his shares to the relevant offerings. As previously stated, the Court declines

 to consider matters outside the pleadings at this stage. Additionally, the Court does not

 find defendant’s argument persuasive. Plaintiffs alleged that “plaintiffs and members of

 the Section 11 Class” had securities they could trace [Doc. 174 ¶ 313]. Defendant’s

 argument that they are unidentified plaintiffs in the proposed class misrepresents that

 language. The paragraph distinguishes “plaintiffs” from “members of the class,” indicating

 that the term “plaintiffs” refers to a smaller, distinct sub-set of persons. Interpreting the

 complaint most favorably to plaintiffs and using the plain language of the term “plaintiffs”

 as those listed in the styling of the complaint indicates that, in this context, “plaintiffs”

 means the named plaintiffs. Ziesman is a named plaintiff, and therefore this reference is

 sufficient to allege that he purchased traceable shares. Whether he actually can trace his

 shares to the relevant offerings is a separate matter, but the Court finds this statement

 sufficient to state a claim. Accordingly, defendant’s motion is DENIED in part regarding

 Ziesman’s standing to assert a Section 11 claim.

                                              14


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 14 of 15 PageID #:
                                  20745
 IV.       Conclusion

           For the reasons set forth above, defendant’s motion to dismiss [Doc. 180] is

 GRANTED in part and DENIED in part. The Court finds that plaintiffs have stated a

 claim as to Count Three in the Third Amended Complaint. However, the Court finds that

 Count Two, scheme liability, must be dismissed in accordance with this Court’s prior

 ruling.

           IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                            15


Case 3:16-cv-00121-TAV-DCP Document 209 Filed 05/07/21 Page 15 of 15 PageID #:
                                  20746
